Exhibit BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Nine Months Ended September 30, 2008 2007 (As Adjusted)a Earnings: Income before income taxes $ 2,718 $ 2,616 Add: Interest and other fixed charges, excluding capitalized interest 70 68 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 207 211 Distributed income of investees accounted for under the equity method 4 3 Amortization of capitalized interest 3 2 Less:Equity in earnings of investments accounted for under the equity method 15 15 Total earnings available for fixed charges $ 2,987 $ 2,885 Fixed charges: Interest and fixed charges $ 83 $ 80 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 207 211 Total fixed charges $ 290 $ 291 Ratio of earnings to fixed charges 10.30x 9.91x aPrior year numbers have been adjusted for the merger of BNSF Acquisition, Inc. with and into BNSF Railway Company. See Note 1 to the Consolidated Financial Statements for additional information. E-2 Form 10-Q
